UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
__________________________________________

CHARLES R. LIVECCHI, SR.,
                                  Plaintiff
                                                            DECISION AND ORDER
-vs-
                                                            14-CV-6326 CJS
THE CITY OF GENEVA and ROBERT PETERS,
Individually and in his official capacity as Police
Officer for the City of Geneva,
                                     Defendants
__________________________________________


                                   INTRODUCTION

       In this action the pro se Plaintiff asserts claims for unlawful detention and

excessive force under 42 U.S.C. § 1983 (“Section 1983”) arising from an incident on

December 16, 2011, in which he was arrested for allegedly threatening a Code

Enforcement Officer employed by the City of Geneva.         Now before the Court is

Defendants’ motion for summary judgment (Docket No. [#40]). The application is granted

as to the City of Geneva but is otherwise denied.

                                    BACKGROUND

       On June 13 2014, Charles R. Livecchi, Sr. (“Livecchi” or “Plaintiff”) commenced

this action against the City of Geneva and four individual defendants including Robert

Peters (“Peters”), who was formerly employed as a police officer by the Geneva Police

Department. On April 21, 2015, the Court issued a Decision and Order [#21] granting the

defendants’ summary judgment motion [#17] in part, leaving only claims under Section

1983 against Peters and the City of Geneva. See, Decision and Order [#21] at p. 14

(“[T]he Court determines that the only remaining claims are against Peters and the City



                                              1
of Geneva. More specifically, the Complaint [#1] purports to assert § 1983 claims against

Peters, and a § 1983 Monell claim against the City of Geneva for failing to train Peters.”).

        Subsequent to the issuance of that Decision and Order [#21], the parties

conducted further pretrial discovery. Then, on May 27, 2016, Defendants filed another

summary judgment motion [#33] which came before the Court for oral argument on

December 15, 2016. During oral argument, the Court first reviewed Plaintiff’s pro se

Complaint in an attempt to clarify the nature of the remaining § 1983 claims being

asserted against Peters and the City of Geneva. The Court noted that while Plaintiff

seemed to be complaining of excessive force relating to handcuffing, the Complaint [#1]

did not expressly assert such a claim. The Court nevertheless indicated that inasmuch

as Plaintiff was proceeding pro se, it would liberally construe the Complaint as asserting

two § 1983 claims against Peters and the City of Geneva:                        1) false arrest/false

imprisonment and 2) excessive force. The Court further noted that Defendants’ summary

judgment motion [#33] did not comply with the Local Rules of Civil Procedure, but that the

Court would permit Defendants to submit a new motion. The Court further explained to

Plaintiff that in order to oppose such motion he would need to submit evidentiary proof in

admissible form.

        On February 13, 2017, Defendants filed the subject summary judgment motion

[#40].1 According to Defendants, the relevant facts are as follows. At all relevant times

Livecchi owned a rental property located at 46 Hallenbeck Avenue in the City of Geneva.

Prior to December 16, 2011, the City of Geneva had identified code violations at the rental

property. On December 16, 2011, the Geneva City Code Officer, Brian Kelly (“Kelly”) and


1
 The Notice of Motion includes an Irby “Pro Se Notice” as required by Rule 56(b) of the Local Rules of
Civil Procedure.

                                                    2
a Geneva Firefighter, James Bucklin (“Bucklin”), met with Livecchi at the property to

conduct an inspection and determine whether Livecchi had corrected the code violations.

Following the inspection, Kelly informed Livecchi that code violations still existed,

whereupon Livecchi became angry and threatened Kelly, in Bucklin’s presence.

Specifically, Livecchi stepped toward Kelly and stated, “I’ll take care of you, I’ll take care

of you right now.” In response to such threat, Bucklin called the police, which resulted in

defendant Officer Peters being dispatched to the scene. The dispatcher’s notes regarding

the call indicate in pertinent part:

          COMPL CALLED THE PD AND STATES CODE ENFORCEMENT AND FIRE
          FIGHTERS ARE OUT AT 46 HALLENBECK AVE FOR A CODE ENFORCEMENT
          INSPECTON AND THEY’RE HAVING A PROBLEM WITH A LANDLORD.

Docket No. [#42-1] at p. 2. When Peters arrived, he saw Kelly and Bucklin “exchanging

words” with Livecchi, and observed that Livecchi appeared to be agitated. Kelly and

Bucklin told Peters that Livecchi had threatened Kelly, though Peters did not personally

witness any threats being made. Peters handcuffed Livecchi behind his back and placed

him in the back of a police cruiser, but did not tell Livecchi that he was under arrest.

According to Peters, “[t]he purpose of the handcuffs was merely to detain Mr. Livecchi

during [his] investigation.”2 Kelly informed Peters that he wished to press charges against

Livecchi, whereupon Peters had Kelly fill out an information charging Livecchi with

Harassment in the Second Degree, in violation of New Penal Law § 240.26(1).3 Kelly’s

sworn statement in the information states, in pertinent part:

          On December 16, 2011 at about 3:10 pm hours, at 46 Hallenbeck Ave, located in
          the City of Geneva, County of Ontario, State of New York, the above said
          defendant [Livecchi] did with intent to harass, annoy or alarm another person, the

2
    Peters Affidavit at ¶ 10.
3
    “Harassment in the second degree is a violation.” NY Penal Law § 240.26

                                                    3
        defendant did state to me he was going to take care of me and then came towards
        me and stated he would take care of me now all while trying to get two unknown
        black males to come with him. I was alarmed by the actions of the defendant
        thinking he was going to attack me because I was inspecting 46 Hallenbeck Ave.
        working for the City of Geneva Code Enforcement.

Docket No. [#42-2] at p. 2. At Peters’ direction, Kelly then went over to the police cruiser,

in which Livecchi was sitting handcuffed, and told Livecchi that he was under arrest.4 In

that regard, Peters evidently intended to have Peters make a citizen’s arrest of Livecchi,

since Peters had not personally witnessed the alleged harassment and was therefore not

authorized to make a warrantless arrest for that offense according to New York Criminal

Procedure Law § 140.10(1).5 Peters then transported Livecchi to the police station for

processing. Upon arriving at the police station, Livecchi told Peters that the handcuffs

were painful, and Peters re-handcuffed Livecchi with his hands in front. Once inside the

police station Peters removed the handcuffs and had photographs taken of Livecchi’s

wrists, because Livecchi was claiming to have been injured by the handcuffs. Peters

completed an arrest report which consists primarily of the following narrative:

        On the above date and time this officer responded to the above location for the
        report of a landlord giving the city code enforcement officer and the Geneva Fire
        Department a hard time over an inspection performed at the above address.

        When this officer arrived on scene (VI) Kelly stated that (A) Livecchi had
        threatened him by stating “I’ll take care of you,” then tried to get two unknown black
        males to come with him while approaching (VI) Kelly in a threatening manner by
        throwing his arms out and pushing his chest out while stating again “I’ll take care
        of you right now.”

4
  Defendants contend that this fact is agreed to by Plaintiff, who on February 27, 2012 testified pursuant
to § 50-h of the New York General Municipal Law, that, “I had a City Inspector that came up to me when
I was in the police car and said, ‘I am arresting you, you’re under arrest.’”
5
  See NY CPL § 140.10(1) (“Subject to the provisions of subdivision two, a police officer may arrest a
person for: (a) Any offense when he or she has reasonable cause to believe that such person has
committed such offense in his or her presence; and (b) A crime when he or she has reasonable cause to
believe that such person has committed such crime, whether in his or her presence or otherwise.”); see
also, Peters Affidavit at ¶ 8 (“I was not present when the threat was issued.”); see also, id. at ¶ ¶ 11-13.

                                                     4
       This officer then asked (A) Livecchi what the problem was and (A) Livecchi
       noticeably upset stated he was appealing the inspection. This officer was then
       advising (A) Livecchi to follow the instructions that were given to file an appeal, but
       you can’t threaten the code enforcement officer and the fire department. (A)
       Livecchi then acted as if he couldn’t hear what this officer was saying by putting
       his right hand up to his right ear.

       At this time this officer asked (VI) Kelly if he wanted to press charges for
       harassment and (VI) Kelly stated “Yes.” This officer then told (A) Livecchi to place
       his hands behind his back he [sic] was being detained at this time. (A) Livecchi
       then started to walk away from this officer.

       This officer then grabbed (A) Livecchi’s right wrist. (A) Livecchi was resisting by
       trying to pull away from this officer while [sic] escorting (A) Livecchi over to the
       marked unit GV-9. (A) Livecchi was then placed into handcuffs behind his back.
       This officer had a finger gap in the handcuffs from (A) Livecchi’s wrists and the
       handcuffs were double locked. (A) Livecchi was placed into marked unit GV-9
       without further incident.

       This officer was on scene for another 5 minutes or so with paper work and (A)
       Livecchi was moving around in the back seat, but never made any comments to
       this officer about any injuries or having any problems. Upon arriving at the sally
       port to remove (A) Livecchi from marked unit GV-9 this officer assisted in getting
       (A) Livecchi’s left foot out. At this time (A) Livecchi had his left wrist curled in an
       upward position with his watch and handcuff pinching his left wrist. This officer
       removed the watch and the handcuff were [sic] then loose. (A) Livecchi was then
       given time to move his left wrist around, and the handcuffs were then place [sic] in
       front of (A) Livecchi. This officer then transported (A) Livecchi to the booking area
       when (A) Livecchi stated he thinks he needs medical treatment for his wrist. This
       officer advised Sgt. Valenti and Finger Lakes Ambulance was contacted. EMTs
       arrived and looked over (A) Livecchi’s left wrist and stated there was no visible
       injury, but an x-ray should be taken to be safe. (A) Livecchi stated he would seek
       medical attention later for the x-ray. [sic]

       Livecchi was processed and held for arraignment.

Docket No. [#40-8]. In the course of processing Livecchi, Peters obtained a supporting

deposition from Bucklin which states, in pertinent part:


                                              5
      [O]n December 16, 2011 at approximately 3:19PM, as a representative of The City
      of Geneva Fire Department, I was accompanying Brian Kelly from the City of
      Geneva Code Enforcement at 46 Hallenbeck Ave, in the City of Geneva. At this
      time, Brian Kelly and I were conductive [sic] an inspection of the apartment
      building. The property owner, Charles Livecchi was at the property at this time
      also. After completing the inspection, Mr. Livecchi approached Mr. Kelly and
      myself inquiring the [sic] results of the inspection. The three of us proceeded into
      apartment 1 w[h]ere Mr. Kelly cited the current violations to Mr. Livecchi. Mr.
      Livecchi became irate stating he that he wanted to appeal the violations. Mr. Kelly
      informed Mr. Livecchi that he would have to contact the city to appeal the
      violations. At that time, Mr. Kelly and I began to walk away. Mr. Livecchi stated to
      Mr. Kelly, “I will take care of you.” Mr. Kelly turned asked [sic] Mr. Livecchi if he
      was threatening him. Mr. Livecchi stated, “Yeah. I’ll take care of you.” That is
      when I called the fire dispatch to have police respond to this address.

Docket No. [#40-9] at p. 2.

      Based on these facts, Defendants contend that there can be no Fourth

Amendment false arrest/false imprisonment claim, since it was Kelly, the non-party Code

Officer, who arrested Plaintiff, and not Peters. Defendants argue, however, that even if

Peters arrested Livecchi he had probable cause to do so, based on the information

provided by Kelly and Bucklin, that Livecchi had threatened Kelly.         Consequently,

Defendants maintain that even assuming Peters violated New York Criminal Procedure

Law § 140.40 by arresting Livecchi for harassment that he did not witness, such fact does

not establish a constitutional violation. Defendants further contend that Livecchi cannot

maintain an excessive force claim, because Peters did not ignore any complaints by

Livecchi about the handcuffs; the handcuffs were removed at the police station once

Livecchi complained, and Livecchi sustained no injury from the handcuffs allegedly having

been applied too tightly. In that regard, Defendants indicate that Livecchi produced no

evidence of injury in response to their discovery requests, and that any attempt by

Livecchi to now produce such evidence should therefore be precluded by Fed. R. Civ. P.

                                            6
37. Defendants further contend that Peters would be entitled to qualified immunity as to

both the unlawful detention claim and excessive force claim. As for Plaintiff’s Monell claim

against the City of Geneva based on an alleged failure to train Peters, Defendants

contend that there is absolutely no evidence that Plaintiff’s alleged injury was proximately

caused by a municipal policy, practice or custom.

        On March 8, 2017, Livecchi filed his opposition [#43] to Defendants’ summary

judgment motion.6 Livecchi initially disputes Defendants’ version of facts above. For

example, Livecchi contends that the affidavit Peters submitted7 is inconsistent with the

supporting deposition that Kelly executed on January 11, 2012,8 inasmuch as the former

allegedly indicates that Peters handcuffed Livecchi and placed him in the police car prior

to speaking with Kelly, while the latter indicates that Peters handcuffed Livecchi and

placed him in the police car only after he spoke with Kelly at the scene and learned that

Kelly wished to press charges. Plaintiff’s characterization of Peters’ affidavit on this point9

is partially incorrect, however, since Peters’ affidavit does not expressly state that he

placed Livecchi in handcuffs prior to speaking with Kelly.10 Rather, while Peters’ affidavit

is needlessly vague on this point, it seems to indicate that Peters spoke with the parties

in an attempt to calm the situation prior to placing Livecchi in handcuffs.

        Nevertheless, Livecchi himself maintains that Peters placed him in handcuffs

immediately after he arrived at the scene, without first speaking to him or to Kelly to find


6
  Several of the documents submitted by Livecchi relate to pretrial discovery, but the Court has previously
informed Livecchi that discovery is closed and that to the extent he feels that he did not receive certain
discovery he should have notified the Magistrate Judge of that fact at the time.
7
  Docket No. [#42] at ¶ 10.
8
  Docket No. [#43-1] at p. 39.
9
  According to Livecchi, “it is Defendant Peters’ statement that the plaintiff was placed in handcuffs prior
to being placed under arrest and prior to conversation with Mr. Kelly upon arrival.” Docket No. [#43] at p.
2.
10
   See, Peters Affidavit, Docket No. [#42] at ¶ ¶ 7-10.

                                                     7
out what had happened. That is, Livecchi emphatically denies Peters’ claim that he had

discussions with Livecchi, Kelly and Bucklin before he handcuffed Livecchi and placed

him in the back of the patrol car. Livecchi further maintains that he was not exchanging

words with Kelly or Bucklin when Peters arrived, was not agitated, and posed no physical

threat to Peters, who is substantially taller and heavier than him. 11 Moreover, Livecchi

has submitted an affidavit from witness Willie Lee Carter, Jr. (“Carter”), indicating that

Peters handcuffed Livecchi and placed him in the patrol car immediately upon arriving at

the scene and without speaking to anyone. According to Carter, Peters did not speak

with Kelly or Bucklin until after Livecchi was already handcuffed and inside the police

car.12 On these points, Carter states in pertinent part:

        I witnessed . . . the officer get out of his vehicle and proceeded [sic] to walk across
        the street towards us and state, ‘Mr. Livecchi’ as he was walking towards us and
        told Mr. Livecchi to put his hands behind his back and then placed handcuffs
        without any further words and proceeded to push Mr. Livecchi towards the vehicle
        while Mr. Livecchi was yelling, ‘Why are you arresting me?’ Officer [sic] did not
        speak with Mr. Livecchi and proceeded to place Mr. Livecchi in the back of the car
        and closed the door.

Docket No. [#43-1] at p. 41. Carter further denies that Livecchi ever threatened Kelly.13

Carter agrees, however, that after Peters finished speaking with Kelly and Bucklin, one

of the two non-police “city employees” went to the patrol car and spoke to Livecchi,

evidently referring to when Kelly told Livecchi that he was placing him under citizen’s




11
  See, Docket No. [#43] at ¶ ¶ 14-16 (“In defendant Peters’ affidavit he purports that he ‘attempted to
clam the situation by speaking with the parties.’ This is an absolute falsehood, since there was no
altercation, argument or words being exchanged by any of the parties as per the attached witness
affidavit. At no point did Peters attempt to speak with the plaintiff other than to place him in handcuffs and
[place him] in the back of the cop car. Peters did not speak with anyone else present other than Mr. Kelly
and Mr. Bucklin.”); see also, id. at ¶ ¶ 39-42.
12
   Docket No. [#43-1] at p. 41.
13
   Docket No. [#43-1] at p. 42.

                                                      8
arrest.14

        Based upon his version of facts set forth above, the Court concludes that Livecchi,

either expressly or impliedly, makes the following arguments: 1) Peters had no reason to

detain or handcuff him or place him in the patrol car immediately upon his arrival at the

scene, since no argument or altercation was occurring at that time and Peters had not

interviewed anyone at the scene to find out what had happened;15 2) to the extent that

Peters’ conduct in handcuffing Livecchi and placing him in the patrol car amounted to an

investigatory (or Terry) stop, the detention was not based on a reasonable suspicion that

criminal activity was afoot; 3) to the extent that Peters’ conduct in handcuffing Livecchi

and placing him in the patrol car amounted to an arrest, there was no probable cause for

the arrest;16 4) the purported citizen’s arrest by Kelly was without probable cause, and a

citizen’s arrest made at the request of law enforcement “must meet the same

constitutional standards as an arrest by the law enforcement officers themselves”; 5) one

cannot be arrested for merely committing Harassment in the Second Degree;17 6)

Livecchi did not in fact commit Harassment in the Second Degree, since he did not

threaten Kelly and since “[a] simple verbal disagreement between the two parties does

not constitute a charge of harassment, as words are protected under the First Amendment




14
   Docket No. [#43-1] at p.41 (“I observed the officer then go to the two [city] employees on the opposite
corner and have a lengthy conversation all during the time that Mr. Livecchi was in the back of the
vehicle. I and the other tenant watched the officer and the one employee go to the Police car and speak
with Mr. Livecchi[.]”)
15
   Docket No. [#43] at part 18 (“Investigative detention requires that Peters had to have reasonable
suspicion that a crime has been, is being, or about [sic] to be committed; otherwise this directly violates
the Plaintiff’s Constitutional right under the Fourth Amendment[.]”).
16
   Docket No. [#43] at ¶ 12 (“Due to Defendant Peters’ failure to question the witnesses and or Mr.
Livecchi regarding the matter, Peters was unable to ascertain cause, or reason for second-degree
harassment.
17
   Docket No. [#43] at p. 5, ¶ 25 (“At the time of arrest, Peters was well aware that the charge of
Harassment in the Second Degree did not carry with it an arrest as it was a violation.”).

                                                     9
of the Constitution”;18 7) the placement of handcuffs on Levicchi amounted to excessive

force without regard to injury, since there was no justification to use any amount of force

at the time of the handcuffing;19 and 8) if Peters is liable to Plaintiff, then “the City of

Geneva is also liable as his actions were committed during his employ with the City.”20

        Some of Livecchi’s arguments manifestly lack merit and do not warrant extended

discussion, such as his contention that one cannot be arrested for committing

harassment21 and his argument that the City of Geneva has respondeat superior liability.

However, Livecchi’s arguments opposing the grant of summary judgment to Peters have

merit, as discussed below.

                                            DISCUSSION

        Plaintiff’s Pro Se Status

        Plaintiff is proceeding pro se, and the Court has therefore reviewed his papers

“with special solicitude, mindful that they must be construed liberally and interpreted to

raise the strongest arguments that they suggest.” Cicio v. Wenderlich, 714 F. App'x 96,

97 (2d Cir. Mar. 16, 2018) (citation and internal quotation marks omitted).

        Rule 56

        Defendants have moved for summary judgment pursuant to Fed. R. Civ. P. 56.

Summary judgment may not be granted unless "the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed.R.Civ.P. 56(a). A party seeking summary judgment bears the burden of


18
   Docket No. [#43] at p. 8, ¶ ¶ 39-40.
19
   Docket No. [#43] at p. 7, ¶ ¶ 36, 41-44.
20
   Docket No. [#43] at p. 4, ¶ 20.
21
   Plaintiff baldly asserts that no one can be arrested for committing Harassment in the Second Degree,
since it is merely a violation, and suggests that at most a person who commits such harassment can be
issued an appearance ticket. However, that contention is incorrect. See, e.g., CPL § 140.10(1)(a)
(Indicating that police officer can arrest someone for “any offense” committed in his or her presence).

                                                   10
establishing that no genuine issue of material fact exists. See Adickes v. S.H. Kress &

Co., 398 U.S. 144, 157, 90 S.Ct. 1598, 26 L.Ed.2d 142 (1970). “[T]he movant must make

a prima facie showing that the standard for obtaining summary judgment has been

satisfied.” 11 MOORE'S FEDERAL PRACTICE, § 56.11[1][a] (Matthew Bender 3d ed.).

“In moving for summary judgment against a party who will bear the ultimate burden of

proof at trial, the movant may satisfy this burden by pointing to an absence of evidence

to support an essential element of the nonmoving party's claim.” Gummo v. Village of

Depew, 75 F.3d 98, 107 (2d Cir.1996) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322–

23, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986)), cert denied, 517 U.S. 1190 (1996).

      The burden then shifts to the non-moving party to demonstrate “specific facts

showing that there is a genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 250, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986). To do this, the non-moving party must

present evidence sufficient to support a jury verdict in its favor. Anderson, 477 U.S. at

249. The underlying facts contained in affidavits, attached exhibits, and depositions, must

be viewed in the light most favorable to the non-moving party. U.S. v. Diebold, Inc., 369

U.S. 654, 655, 82 S.Ct. 993, 8 L.Ed.2d 176 (1962). Summary judgment is appropriate

only where, “after drawing all reasonable inferences in favor of the party against whom

summary judgment is sought, no reasonable trier of fact could find in favor of the non-

moving party.” Leon v. Murphy, 988 F.2d 303, 308 (2d Cir.1993).

      Section 1983

      Section 1983 “is not itself a source of a substantive rights, but merely provides a

method for vindication of federal rights elsewhere conferred.” Long v. Crowley, No.

09BCVB00456A(F), 2012 WL 1202181 (W.D.N.Y. Mar. 22, 2012) (citations and internal



                                            11
quotation marks omitted). To establish individual liability under Section 1983, a plaintiff

must show that the defendant acted under color of state law and caused the plaintiff to

be deprived of a constitutional right. 42 U.S.C. § 1983.

          To establish municipal or Monell22 liability under § 1983 relating to a constitutional

violation committed by a municipal employee in the course of his employment, “a plaintiff

must establish that action pursuant to official municipal policy caused his injury.” Williams

v. Bronx Cty. Child Support Customer Serv. Unit, 741 F. App'x 854, 855 (2d Cir. 2018)

(citation and internal quotation marks omitted).

          Municipalities, and individuals sued in their official capacity, are liable under § 1983
          only if the challenged conduct was pursuant to a municipal policy or custom, or
          caused by a failure to train. To satisfy Monell’s policy or custom requirement, a
          plaintiff must show either that the challenged practice was so persistent or
          widespread as to constitute a custom or usage with the force of law, or that the
          practice of subordinate employees was so manifest as to imply the constructive
          acquiescence of senior policy-making officials. To establish municipal liability
          based on a failure to act, [such as a failure to train,] a plaintiff must show that
          defendants knew to a moral certainty that the City would confront a given situation;
          the situation presented the City with a difficult choice or there was a history of its
          mishandling the situation; and the wrong choice by the City would frequently cause
          the deprivation of plaintiffs’ rights. A general and conclusory allegation of a
          municipal policy or custom fails to state a facially plausible Monell claim.

Valdiviezo v. Boyer, No. 17-1093, --- Fed.Appx. --- , 2018 WL 5096345 (2d Cir. Oct. 18,

2018) (citations and internal quotation marks omitted).

          Fourth Amendment Unlawful Detention

          Plaintiff contends that he was improperly detained by Peters in violation of his

Fourth Amendment rights. The Fourth Amendment protects persons from unreasonable

seizures, including but not limited to arrests without probable cause. See, Williams v. City



22
     Monell v. Dept. of Soc. Servs. of the City of New York, 436 U.S. 658, 98 S.Ct. 2018 (1978).

                                                      12
of New York, 683 F. App'x 57, 58 (2d Cir. 2017) (Indicating that claims for false arrest

under section 1983 rest “on the Fourth Amendment right of an individual to be free from

unreasonable seizures, including arrest without probable cause.”) (citation omitted).

      “[T]he first step in any Fourth Amendment claim (or, as in this case, any section
      1983 claim predicated on the Fourth Amendment) is to determine whether there
      has been a constitutionally cognizable seizure.” Medeiros v. O’Connell, 150 F.3d
      164, 167 (2d Cir. 1998). A Fourth Amendment “seizure” occurs when police detain
      an individual under circumstances in which a reasonable person would believe he
      or she is not at liberty to leave. United States v. Mendenhall, 446 U.S. 544, 554
      (1980). “Examples of circumstances that might indicate a seizure, even where the
      person did not attempt to leave, would be the threatening presence of several
      officers, the display of a weapon by an officer, some physical touching of the
      person of the citizen, or the use of language or tone of voice indicating that
      compliance with the officer’s request might be compelled.” Id. However, “mere
      police questioning does not constitute a seizure.” Muehler v. Mena, 544 U.S. 93,
      101 (2005) (internal quotation omitted).

      If there was a seizure, the Court proceeds to the second step, which is to determine
      what type of seizure occurred. There are two relevant types of seizures, each of
      which requires a different level of justification: (i) an investigatory (or Terry) stop,
      which must be based on “a reasonable suspicion supported by articulable facts
      that criminal activity may be afoot”; and (ii) an arrest, which must be based on
      probable cause. United States v. Glover, 957 F.2d 1004, 1008 (2d Cir. 1992)
      (quoting United States v. Sokolow, 490 U.S. 1, 7 (1989)). “Whether a seizure is an
      arrest or a merely an investigatory detention, depends on the reasonableness of
      the level of intrusion under the totality of the circumstances.” Posr v. Doherty, 944
      F.2d [91,] 98 [(2d Cir. 1991)] (internal citations omitted). “As the level of
      intrusiveness rises, ... an encounter between the police and a citizen is more
      properly categorized as an arrest.” Id.

      “A permissible investigative stop may become an unlawful arrest if the means of
      detention are more intrusive than necessary.” United States v. Wiggan, 530 F.
      App’x 51, 55 (2d Cir. 2013) (summary order) (internal quotation omitted). Thus:

             In determining whether an investigatory stop is sufficiently intrusive to ripen
             into a de facto arrest, the Second Circuit considers the “amount of force
             used by the police, the need for such force, and the extent to which an
             individual’s freedom of movement was restrained, and in particular such

                                            13
                factors as the number of agents involved, whether the target of the stop was
                suspected of being armed, the duration of the stop, and the physical
                treatment of the suspect, including whether or not handcuffs were used.”

        Id. (internal citation omitted).
                                                       ***
        The third and final step is to determine whether the seizure was justified—in other
        words, whether the officers had reasonable suspicion (if the seizure was an
        investigatory stop) or probable cause (if the seizure was an arrest). See Posr v.
        Doherty, 944 F.2d at 98. In reviewing whether the officers had reasonable
        suspicion, “courts evaluate the circumstances surrounding the stop through the
        eyes of a reasonable and cautious police officer on the scene, guided by his
        experience and training.” United States v. Padilla, 548 F.3d 179, 187 (2d Cir. 2008)
        (internal quotation omitted). “Even conduct that is as consistent with innocence as
        with guilt may form the basis for an investigative stop where there is some
        indication of possible illicit activity.” Id. (internal quotation omitted).

        In contrast, probable cause exists if an officer has “knowledge or reasonably
        trustworthy information sufficient to warrant a person of reasonable caution in the
        belief that an offense has been committed by the person to be arrested.” Panetta
        v. Crowley, 460 F.3d 388, 395 (2d Cir. 2006) (internal quotation omitted). “Probable
        cause does not require absolute certainty.” Boyd v. City of New York, 336 F.3d 72,
        76 (2d Cir. 2003). Indeed, “some exculpatory evidence does not make an arrest
        illegal when the totality of evidence still establishes probable cause to believe that
        the suspect committed the crime.” Stansbury v. Wertman, 721 F.3d 84, 94 (2d Cir.
        2013).

McKenzie v. City of Mount Vernon, et al., No. 18 CV 603 (VB), 2018 WL 6831157, at *3-

4 (S.D.N.Y. Dec. 28, 2018).

        Significantly, for purposes of the instant motion, the “fruit of the poisonous tree

doctrine” does not apply in Section 1983 Fourth Amendment actions.23 So, for example,

even if an investigative detention or arrest is initially made without reasonable suspicion


23
   See, DiMascio v. City of Albany, 205 F.3d 1322 (2d Cir. 2000) (“[T]he fruit of the poisonous tree
doctrine is inapplicable to civil § 1983 actions. Thus, even assuming that the arresting officers lacked
probable cause to stop appellant's car, there is no evidence from which a reasonable jury could conclude
in this Section 1983 action that the officers lacked probable cause to arrest appellant for unlawful
possession of the gun and knives.”) (citation and internal quotation marks omitted).

                                                   14
or probable cause, respectively, the police may nevertheless develop probable cause

during the encounter and properly arrest the subject, and in a subsequent Section 1983

Fourth Amendment unlawful seizure action, the police will only be liable for unlawfully

seizing the plaintiff during the period between the initial unlawful detention/arrest and the

subsequent arrest based on probable cause. 24

        Applying the foregoing principles to the facts viewed in the light most-favorable to

Plaintiff, the Court finds that Plaintiff has raised triable issues of fact as to whether Peters

violated his Fourth Amendment rights to be free from unreasonable seizures. First, there

appears to be no dispute that Peters seized Livecchi by handcuffing him and placing him

the back of the patrol car against his wishes. As for the nature of the detention, it was at

least an in investigatory stop and arguably an arrest. Either way, there are triable issues

of fact as to whether the detention was justified. In that regard, while Peters characterizes

the detention as an investigatory stop that was made necessary because Livecchi was in

an agitated state and “exchanging words” with Kelly and Bucklin, the Court must view the

facts in the light most-favorable to Plaintiff, the non-movant. Viewed in that light, the

record indicates that when Peters was dispatched to the scene, he was told only that

there was “a problem with a landlord” involving a code inspection, but was not told who



24
  See, e.g., Nieves v. New York City Police Dep't, No. 07 CIV. 5751 (SAS), 2010 WL 330205, at *3
(S.D.N.Y. Jan. 26, 2010) (“That the narcotics were found pursuant to an arguably unreasonable entry and
search is irrelevant because the fruit of the poisonous tree doctrine is inapplicable to civil actions arising
under section 1983. Therefore, Nieves' false arrest claim is viable, but only for the period between his
initial arrest and the discovery of the narcotics.”) (footnotes omitted); see also, Savatxath v. Stoeckel, No.
3:10-CV-1089, 2011 WL 1790159, at *3 (N.D.N.Y. May 10, 2011) (“[A]ssuming, arguendo, that the
officers did not have a legally proper justification to initially stop and detain Plaintiff, such a justification
arose once the crack pipe and crack cocaine were discovered in Plaintiff's pockets. Accordingly, any
claim for damages for the period of detention after the discovery of the crack pipe and crack cocaine must
be dismissed.”) (emphasis added); see also, Kennedy v. City of New York, No. 11-CV-1451 ERK SMG,
2013 WL 3490351, at *4 (E.D.N.Y. July 10, 2013) (“A plaintiff whose initial, illegal stop led to the
discovery of incriminating evidence may only recover damages for the initial stop and associated
seizure[.]”), aff'd, 570 F. App'x 83 (2d Cir. 2014).

                                                       15
the landlord was or what type of problem was occurring. Further, according to Plaintiff

(and Carter), Plaintiff was not doing anything improper or illegal when Peters arrived.

Nevertheless, Plaintiff maintains that Peters immediately grabbed him, handcuffed him

behind his back and shoved him into the back of the police car without talking to anyone.

Consequently, there are issues of fact as to whether Peters had any basis to detain

Livecchi when he first arrived at Hallenbeck Avenue.

       On the other hand, Plaintiff does not dispute that within a few minutes after he was

handcuffed and placed in the patrol car, Kelly approached him and told him that he was

placing him under citizen’s arrest. Defendants maintain that Kelly had probable cause to

arrest Plaintiff based on the threats that Plaintiff made, or, alternatively, that even if Peters

actually made the arrest, he had probable cause based on what Kelly and Bucklin told

him.

       If Kelly’s arrest of Plaintiff was lawful, then such arrest would have terminated the

alleged unlawful detention by Peters and replaced it with a lawful arrest, and Peters would

have no liability for unlawful detention after that point. If, however, the purported citizen’s

arrest by Kelly was not lawful, then Peters would remain potentially liable for an unlawful

detention for the entire period that Plaintiff was detained. That is because, contrary to

what Defendants argue, Peters could not have had probable cause to arrest Plaintiff for

second-degree harassment committed outside of his presence, regardless of what Kelly

and Bucklin may have told him. See, Ramos v.City of New York, 298 Fed.App’x 84, 86

(2d Cir. Nov. 4, 2008) (Indicating, in connection with analysis of a § 1983 malicious

prosecution claim, that “under New York law, the offense must occur in the officer’s

presence to provide probable cause to arrest for second-degree harassment,” and that



                                               16
since the harassment did not occur in the police officer’s presence he could not have had

probable cause to arrest.); see also, Penree by Penree v. City of Utica, New York, 694 F.

App'x 30, 34 (2d Cir. 2017) (Finding, in connection with a malicious prosecution claim

under Section 1983, that due to CPL § 140.10(1) police officers could not have had

probable cause to arrest an individual for “second-degree harassment” under New York

law committed outside of their presence); but see, Regels v. Giardono, 113 F. Supp. 3d

574, 598 (N.D.N.Y. 2015) (“There is no requirement under the Fourth Amendment that a

police officer personally witness the conduct upon which he or she relies to establish the

existence of probable cause.”) (emphasis in original; citing Williams v. Schultz, 06–CV–

1104, 2008 WL 4635383, at *7 (N.D.N.Y. Oct. 16, 2008)).

           Plaintiff contends that the purported citizen’s arrest by Kelly was not lawful, since

it occurred at the suggestion and/or direction of Peters. On this point, Plaintiff asserts

that if “a person acts on the request of law enforcement, any [citizen’s] arrest they carry

out must . . . meet the same constitutional standards as an arrest by the law enforcement

officers themselves.”25 Alternatively, Plaintiff contends that the citizen’s arrest by Kelly

was unlawful as lacking probable cause, since Kelly was aware that no harassment had

occurred. In other words, Plaintiff contends that Kelly was lying about the alleged

harassment, and therefore Kelly could not have had probable cause to make a citizen’s

arrest for second-degree harassment. With regard to the first of these arguments, Plaintiff

has not cited any authority to support it, nor is the Court aware of any such authority. The

Court is, however, aware that New York law permits citizens to make arrests for “any

offense” that has been committed in their presence. See, NY CPL § 140.30(1) (“[A]ny



25
     Docket No. [#43] at p. 5, ¶ 23.

                                                17
person may arrest another person . . . for any offense when the latter has in fact

committed such offense in his presence.”). The Court agrees, though, that the citizen’s

arrest by Kelly would have been unlawful if Kelly knew that Plaintiff had not threatened

him. Since there are material issues of fact on that point, Peters’ summary judgment

motion as to the Fourth Amendment unlawful detention claim must be denied as to the

entire period that Plaintiff was detained.

       Fourth Amendment Excessive Force

       Plaintiff also contends that Peters used excessive force when he applied

handcuffs. The legal principles applicable to Fourth Amendment excessive force claims

may be summarized as follows:

       “[C]laims that law enforcement officers have used excessive force ... in the course
       of an arrest, investigatory stop, or other ‘seizure’ of a free citizen should be
       analyzed under the Fourth Amendment and its ‘reasonableness’ standard.”
       Graham v. Connor, 490 U.S. 386, 395, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989).
       “The calculus of reasonableness must embody allowance for the fact that police
       officers are often forced to make split-second judgments—in circumstances that
       are tense, uncertain, and rapidly evolving—about the amount of force that is
       necessary in a particular situation.” Id. at 396-97, 109 S.Ct. 1865. Factors relevant
       to the determination of whether the government intruded too far on a suspect’s
       Fourth Amendment rights include the severity of the crime at issue, whether the
       suspect posed an immediate threat to the safety of the officers or others, and
       whether the suspect was actively resisting arrest. Brown v. City of New York, 798
       F.3d 94, 100 (2d Cir. 2015) (citing Graham v. Connor, 490 U.S. at 396, 109 S.Ct.
       1865). “Defendants are liable as long as the force used exceeded the force needed
       for the factual circumstances and the fact that Plaintiff may not have sustained
       serious long lasting harm is not dispositive.” Graham v. City of New York, 928
       F.Supp.2d 610, 618 (E.D.N.Y. 2013); see also Lemmo v. McKoy, No. 08-CV-4264
       (RJD), 2011 WL 843974, at *5-6 (E.D.N.Y. Mar. 8, 2011) (collecting cases in which
       courts have both permitted and dismissed excessive force claims predicated on
       de minimis injury). While “not every push or shove constitutes excessive force,”
       Lennon v. Miller, 66 F.3d 416, 426 (2d Cir. 1995) (citing Graham v. Connor, 490
       U.S. at 396, 109 S.Ct. 1865), a show of force by an officer that is grossly
       disproportionate to the risk of harm, as determined by the Graham v. Connor

                                             18
          factors, may support a claim for excessive force.

          “That multi-factor test is not meant to be applied rigidly, however, and the inquiry
          into whether force is reasonable requires an objective examination of the totality
          of the circumstances.” Gersbacher v. City of New York, No. 14-CV-7600 (GHW),
          2017 WL 4402538, at *9 (S.D.N.Y. Oct. 2, 2017) (internal quotation marks omitted).
          The “reasonableness of a particular use of force must be judged from the
          perspective of a reasonable officer on the scene, rather than with the 20/20 vision
          of hindsight.” Id. at 100. “[G]ranting summary judgment against a plaintiff on an
          excessive force claim is not appropriate unless no reasonable factfinder could
          conclude that the officers' conduct was objectively unreasonable.” Amnesty Am. v.
          Town of West Hartford, 361 F.3d 113, 123 (2d Cir. 2004) (Sotomayor, J.).

Othman v. City of New York, No. 13CV4771NGGSJB, 2018 WL 1701930, at *5 (E.D.N.Y.

Mar. 31, 2018).

          In the instant action, Defendants do not explain how, under Plaintiff’s version of

facts, it would have been reasonable for Peters to handcuff Plaintiff. Instead, Defendants

merely argue that Plaintiff “sustained no injury as a result of being handcuffed,” which is

“fatal to [his] excessive force claim.”26 On this point, Defendants point to a line of cases

in this Circuit which generally hold that with regard to handcuff-excessive-force cases,

“there is a consensus among courts in this circuit that tight handcuffing does not constitute

excessive force unless it causes some injury beyond temporary discomfort.”27 See, e.g.,

Horace v. Gibbs, No. 14-CV-655S, 2018 WL 4901040, at *3 (W.D.N.Y. Oct. 9, 2018)

(“While handcuffs must be reasonably tight to be effective, handcuffs that are overly tight

may constitute an excessive use of force on the part of the officer using them. In

evaluating the reasonableness of handcuffing, a court is to consider evidence that: 1) the

handcuffs were unreasonably tight; 2) the defendants ignored the plaintiff’s pleas that the



26
     Def. Memo of Law [#40-4] at p. 2.
27
     Def. Memo of Law [#40-4] at p. 2.

                                               19
handcuffs were too tight; and 3) the degree of injury to the wrists. There is a consensus

among District Courts in this Circuit that tight handcuffing does not constitute excessive

force unless it causes some injury beyond temporary discomfort and bruising.”) (quoting

Hollins v. City of New York, No. 10 CIV. 1650 LGS, 2014 WL 836950, at *9 (S.D.N.Y.

Mar. 3, 2014)).

        However, the Court believes that analysis applies only where it was reasonable for

a police officer to apply handcuffs in the first place.28 In a situation where it was not

reasonable for the officer to apply handcuffs in the first instance, the fact that the plaintiff

was not injured (or did not complain of discomfort) does not excuse the excessive use of

force. Here, viewing the facts in the light most-favorable to Plaintiff, a jury could find that

it was not reasonable for Peters to use any amount of force against Plaintiff. Since there

are triable issues of fact on that point, the lack of any serious injury to Plaintiff’s wrists

does not entitle Peters to summary judgment. Peters’ request for summary judgment on

that basis is therefore denied.

        Qualified Immunity

        Peters alternatively argues that he is entitled to qualified immunity on the unlawful

detention and excessive force claims. “Summary judgment on qualified immunity is

appropriate when ‘a jury, viewing all facts in the light most favorable to the plaintiff, could


28
  See, e.g., Rodriguez v. City of Berwyn, No. 16 C 5106, 2018 WL 5994984, at *12 (N.D. Ill. Nov. 15,
2018) (“As to the handcuffing, nothing in the record suggests that Keske used any more force than
necessary when placing handcuffs on Camacho, that the handcuffs were too tight, or that it was
unreasonable to handcuff him in the first place. It follows that Keske deserves summary judgment on the
handcuffing aspect of Camacho’s excessive force claim.”) (emphasis added, citation omitted); see also,
Sherman v. Platosh, No. 3:15-CV-352 (MPS), 2017 WL 969263, at *3 (D. Conn. Mar. 13, 2017) (“Mr.
Sherman does not argue that the decision to handcuff him was itself unreasonable.”).




                                                  20
conclude that officers of reasonable competence could disagree on the legality of the

defendant's actions.’” Charland v. Nitti, No. 1:11-CV-1191 MAD/RFT, 2014 WL 1312095,

at *7 (N.D.N.Y. Mar. 31, 2014) (quoting Cerrone v. Brown, 246 F.3d 194, 202 (2d

Cir.2001)).

        Peters’ argument for qualified immunity on the excessive force claim mirrors his

argument for summary judgment on the merits, namely, that “there is no evidence of any

injury.”29 However, the Court has already explained that such fact is not dispositive of the

excessive force claim and that there are triable issues of fact as to whether it was

reasonable for Peters to use force at all. Accordingly, Peters has not shown that he is

entitled to qualified immunity on the excessive force claim. See, Curry v. City of Syracuse,

316 F.3d 324, 334 (2d Cir. 2003) (Indicating that the “right to be free from the use of

excessive force” has been “clearly established” at all relevant times, and that “[w]here the

circumstances are in dispute, and contrasting accounts present factual issues as to the

degree of force actually employed and its reasonableness, a defendant is not entitled to

judgment as a matter of law on a defense of qualified immunity.”) (quoting Mickle v. Morin,

297 F.3d 114, 122 (2d Cir. 2002)).

        Peters also claims to be entitled to qualified immunity on the unlawful detention

claim, however he does not explain how that would be true if the Court views the facts in

the light most-favorable to Plaintiff, as it must do. That is, Peters does not assert that

viewing the evidence in the light most-favorable to Mr. Livecchi, police officers of

reasonable competence could still disagree as to whether it was lawful to detain or arrest



29
  See, Def. Memo of Law [#40-4] at p. 3 (“The use of force in the case at bar amounts to an allegation
that handcuffs were applied to tight. Even if this were true, there is no evidence of any injury and Officer
Peters would be entitled to qualified immunity and dismissal of the excessive force claim.”).

                                                     21
him. Instead, Peters’ argument seems to be premised on the assumption that he had

probable cause to arrest Plaintiff for second-degree harassment,30 a contention which the

Court has already found could not be possible under the facts alleged by Plaintiff. See,

again, Ramos v.City of New York, 298 Fed.App’x 84, 86 (2d Cir. Nov. 4, 2008) (Indicating

that whether probable cause exists as a defense in a § 1983 action depends on state law,

and that under New York law a police officer cannot have probable cause to arrest

someone for second-degree harassment committed outside of his presence.).

Consequently, Peters is not entitled to summary judgment as to the unlawful detention

claim on the basis of qualified immunity.

          Monell Failure to Train

          Lastly, the City of Geneva maintains that it is entitled to summary judgment on

Plaintiff’s Monell claim, which is based on the City’s alleged failure to train Peters. The

Second Circuit recently reiterated the standard for establishing a Monell failure-train-

claim, as follows:

          In limited circumstances, a local government’s decision not to train or supervise its
          employees with respect to their legal duty to avoid violating citizens’ rights may
          rise to the level of an official government policy for purposes of liability under §
          1983. But a § 1983 claim against a municipality is at its weakest where it turns on
          an alleged failure to train or supervise. This is in part because the alleged failure
          must amount to deliberate indifference to the rights of citizens.

          To prove deliberate indifference, a plaintiff must prove that the municipality failed
          to take corrective measures despite having actual or constructive notice that a
          deficiency in its training or supervising program was causing city employees to
          violate citizens’ constitutional rights. This generally requires a plaintiff to prove that
          the constitutional violation underlying his claim was preceded by a pattern of
          similar constitutional violations.



30
     See, Def. Memo of Law [#40-4] at pp. 5-9.

                                                 22
Greene v. City of New York, 742 F. App'x 532, 536 (2d Cir. 2018) (citations and internal

quotation marks omitted).

        In this action, Plaintiff has not come forward with any evidence of a municipal

policy, practice or custom amounting to a failure to train police officers. Rather, Plaintiff’s

response to Defendants’ summary judgment on this point merely asserts, mistakenly, that

the City would be liable for any constitutional violation committed by Peters in the scope

of his employment.31 See, Cash v. Cty. of Erie, 654 F.3d 324, 333 (2d Cir. 2011)

(Reiterating that “municipalities are responsible only for their own illegal acts, and cannot

be held vicariously liable under § 1983 for their employees' actions.”) (citations and

internal quotation marks omitted). Accordingly, the City of Geneva is entitled to summary

judgment.

                                               CONCLUSION

        Defendants’ motion for summary judgment [#40] is granted only as to the municipal

liability claim against the City of Geneva. Otherwise, the application is denied. The Clerk

is directed to terminate the City of Geneva as a party to this action. The case will proceed

to trial on the claims against Peters.

        SO ORDERED.

Dated: Rochester, New York
       January 24, 2019
                                                     ENTER:


                                                     /s/ Charles J. Siragusa
                                                     CHARLES J. SIRAGUSA
                                                     United States District Judge


31
   See, Docket No. [#43] at p. 4, ¶ 20 (“Peters is fully liable for his actions against Plaintiff both civilly and
criminally but the City of Geneva is also liable as his actions were committed during his employ with the
City.”).

                                                        23
